COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  CONNIE RAY PALMER,                             §               No. 08-20-00222-CV

                        Appellant,               §                  Appeal from the

  v.                                             §                112th District Court

  TEXAS DEPARTMENT OF CRIMINAL                   §              of Pecos County, Texas
  JUSTICE,
                                                 §              (TC# P-12345-112-CV)
                         Appellee.
                                             §
                                           ORDER

       Because this is a civil suit and Appellant has not shown he is entitled to appointment of

counsel, his request for appointment of counsel is denied.

       Appellant’s request for an extension of time to file a brief is granted to May 9, 2021.

       IT IS SO ORDERED this 30th day of March, 2021.


                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.